 CARPENTERS LOCAL 1016 (BERTRAM CONSTRUCTION)539United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 1016(Bertram Construction Company) and CharlesNoble. Case 25-CB-523528 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 27 April 1984 Administrative Law JudgeJames L Rose issued the attached decision TheRespondent filed exceptions and a supporting brief,the General Counsel filed cross-exceptions and asupporting brief, and the Respondent tiled an an-swering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified belowThe judge found that the Respondent violatedSection 8(b)(1)(A) and (2) of the Act by failing torepresent fairly Charles Noble in connection withjob referrals and by attempting to cause BertramConstruction Company not to hire Noble The Re-spondent does not except to these findings Howev-er, the General Counsel excepts to the judge's fail-ure to find that the Respondent caused Bertram notto hire NobleWe find merit in the General Counsel's excep-tions Absent an exclusive-referral hiring agreementor practice, affirmative evidence that the unioncaused or attempted to cause an employer to refuseto hire an employee is necessary to make out a vio-lation of Section 8(b)(2) See Crouse NuclearEnergy Services, 240 NLRB 390, 397 (1979) Weagree with the judge's finding that the Respondentattempted to cause Bertram not to hire NobleHowever, we also find that all the elements ofactual causation are presented in this case SterileBertram, president of Bertram Construction, testi-fied that he did not hire Noble as a result of state-ments made about Noble by the Respondent's busi-ness representative Allen Bramlett, and because hedid not want to stir up a controversy with theUnion He also testified that he ceased to considerhiring Noble after Bramlett's comments Thereaf-ter, Noble was not hired by, nor considered foremployment with, Bertram Construction Accord-inglY, we find that the Respondent not only at-tempted to cause but in fact did cause Bertram notto hire Noble in violation of Section 8(b)(2)To remedy the violations, the judge recommend-ed that the Respondent cease and desist from itsunlawful conduct and that it make Noble whole forany loss of wages and benefits he would have re-ceived had he been hired for the Albany project 1The Respondent excepts to the backpay order,contending that absent a finding of causation it isnot liable for backpay As we have found that theRespondent caused Bertram not to hire Noble andis thus clearly liable for backpay, we need not passon the Respondent's contention The GeneralCounsel also excepts to the backpay order, con-tending the judge inappropriately limited backpayto the Albany project In accord with Board prece-dent, we find the limitation of backpay inappropri-ate and shall modify accordingly the judge's rec-ommended Order See Sheet Metal Workers Local355 (Zinsco Electrical), 254 NLRB 773 (1981), Plas-terers Local 121 (Associated Building Contractors),264 NLRB 192 (1982)AMENDED REMEDYHaving found that the Respondent violated Sec-tion 8(b)(1)(A) and (2) we shall order it to ceaseand desist from engaging in such activity and totake certain affirmative action to effectuate thepolicies of the ActHaving found that the Respondent unlawfully at-tempted to cause and caused Bertram ConstructionCompany not to hire Charles Noble, we shall orderthat the Respondent notify Bertram Constructionin writing, with a copy to Noble, that it has no ob-jection to the hiring of Noble, and that it requestsNoble be hired The Respondent shall be orderedto make Noble whole for any loss of wages andbenefits he may have suffered as a result of the Re-spondent's action until Noble has been hired byBertram Construction or he obtains substantiallyequivalent employment elsewhere The amount ofbackpay shall be computed in the manner set forthin F W Woolworth Co, 90 NLRB 289 (1950), withinterest as provided for in Florida Steel Corp, 231NLRB 651 (1977) 2iORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, Local Union No' In limiting the Respondent's backpay liability to the Albany project,the judge stated that it was unknown whether Bertram would have hiredNoble absent the Respondent's action but assumed that Noble wouldhave been hired instead of apprentice Michael Franklin and that Noblewould have worked those hours that Franklin did2 See generally Isis Plumbing Co, 138 NLRB 716 (1962)272 NLRB No 85 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD1016, its officers, agents, and representatives, shalltake the action set forth in the Order as modified1 Substitute the following for paragraph 2(a)"(a) Make Charles Noble whole for any loss ofwages or other rights and benefits he may havesuffered as a result of the Respondent's conduct inthe manner set forth in the section of the Board'sDecision and Order entitled 'Amended Remedy2 Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs"(b) Notify Bertram Construction Company inwriting, with a copy to Charles Noble, that it hasno objection to the employment of Charles Noble,and that it requests Noble be hired3 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT restrain or coerce employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act which includes the right to runfor union office and to distribute dissident litera-tureWE WILL NOT breach our duty of fair represen-tation of members in connection with job referralWE WILL NOT cause or attempt to cause any em-ployer to discriminate against members becausethose members have exercised rights guaranteedthem by Section 7 of the ActWE WILL NOT in any like or related manner re-strain or coerce our members in the exercise of therights guaranteed them by Section 7 of the ActWE WILL make whole Charles Noble for anyloss of wages or other rights and benefits he mayhave suffered as a result of our attempting to causeand causing Bertram Construction Company not tohire him in June 1983, with interest, until he hasbeen hired by Bertram Construction or he obtainssubstantially equivalent employment elsewhereWE WILL notify Bertram Construction Compa-ny, in writing, with a copy furnished to CharlesNoble, that we have no objection to the employ-ment of Charles Noble by Bertram ConstructionCompany, and that we request Noble be hiredUNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL-CIO, LOCAL UNION No 1016DECISIONSTATEMENT OF THE CASEJAMES L ROSE, Administrative Law Judge Thismatter was tried before me at Muncie, Indiana, on Janu-ary 16 and 17, 1984, on the General Counsel's complaintwhich alleges that United Brotherhood of Carpentersand Joiners of America, AFL-CIO, Local Union No1016 (Local 1016) violated Section 8(b)(1)(A) and (2) ofthe National Labor Relations Act, 29 U S C • 151 etseq , in connection with work referral of the ChargingPartyDuring the course of the hearing, the General Counselmoved to amend the complaint to include as a party re-spondent Carpenters' District Council of Eastern Indi-ana, United Brotherhood of Carpenters and Joiners ofAmerica (the District Council)Both Respondents denied they engaged in any activityviolative of the Act On behalf of the District Council,counsel notes that the alleged unfair labor practices oc-curred more than 6 months prior to the amendment tothe complaint and there was no charge ever filed alleg-ing a violation of the Act by the District Council norwas a charge ever served on the District Council Thusit is argued that Section 10(b) is a bar as to the DistrictCouncil The General Counsel contends that the DistrictCouncil is the alter ego of Local 1016, hence chargingLocal 1016 and service on it sufficesOn the record as a whole, including my observation ofthe witnesses, and the briefs, and arguments of counsel, Iissue the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI JURISDICTIONUnited Brotherhood of Carpenters and Joiners ofAmerica (the United Brotherhood) accepts into member-ship individuals who work as carpenters and millwrightsin the building trades On application, an individual is as-signed to membership in the appropriate local union(either construction or industrial) within the geographi-cal jurisdiction of that localMaterial to this matter, four local unions make up theDistrict Council which is responsible for representingmembers of various local unions in collective bargainingand other matters relating to wages, hours, and termsand conditions of employment with employers doingbusiness in its geographical area CARPENTERS LOCAL 1016 (BERTRAM CONSTRUCTION)541Each local union elects delegates to the District Coun-cil proportional to the local's membership and in turnthose delegates elect the District Council officers Theofficers and business representatives of the DistrictCouncil are charged with negotiating (along with localunion members of the negotiating committee) and servic-ing collective-bargaining agreements on behalf of themembers of the several local unions The chief executiveofficer of the District Council is the secretary-treasurer(also referred to in the bylaws as the executive secre-tary) One business representative is elected by membersof Local 1016, one by members of Local 912, and one byall members of the District Council to be the millwrightrepresentative Allan Bramlett is Local 1016's electedbusiness representative, but in this capacity he works forand is paid by the District Council and is subordinate tothe District Council's secretary-treasurer The officersmust be elected delegates to the District Council Thebusiness representatives need not be, but in practice areAmong other contractors, the District Council (as wellas the United Brotherhood) has had a collective-bargain-ing relationship with Bertram Construction Co, Inc ,which annually receives goods, products, and materialsdirectly from outside the State of Indiana in excess of$50,000 and annually performs services valued in excessof $50,000 for employers who in turn meet the Board'sjurisdictional standards The Respondents admit, and Ifind, that Bertram Construction Co, Inc is an employerengaged in interstate commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that Local 1016is a labor organization representing employees of em-ployers engaged in interstate commerce within the mean-ing of Section 2(5) of the ActThere is some question, however, concerning whetheror not the District Council is a labor organization, andinitially the General Counsel argued that it is not It doesnot appear to have employee members but rather existsas an administrative subdivision of the United Brother-hood Nevertheless, at a minimum the District Council isan agent of Local 1016 and certainly the individual elect-ed as a business representative by the membership ofLocal 1016 is its agent within the meaning of Section2(13) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA The FactsCharles Noble joined Local 1016 in 1977 and sincethat time has worked within the general geographicalarea of Local 1016 principally on pre-engineered steelbuildings It appears that, at the time he joined Local1016, Noble was a member of the International Associa-tion of Bridge, Structural and Ornamental Iron Workerswhich organization has competing craft jurisdiction withthe United Brotherhood for this type of work It also ap-pears that Noble, along with his brother, was engaged asa contractor erecting pre-engineered steel buildings InAugust 1983,' following the facts giving rise to this dis-1 All dates are in 1983 unless otherwise specifiedpute, Noble became a party to the District Council's Pre-Engineered Metal Building AgreementIn April, apparently dissatisfied with the incumbentleadership of the District Council, Noble wrote and dis-tributed at jobsites a letter in which he castigated theleadership for a number of perceived faults He urgedthe membership to vote against Ronald Liggett (the Dis-trict Council's secretary-treasurer) for delegate to theDistrict Council Though the letter was signed "AMember Who is Concerned" Noble's authorship wascommonly known, at least to the District Council leader-ship•Liggett and BramlettAt a District Council meeting around the first of May,Noble announced his intention to run for millwright busi-ness representative However, according to Liggett,Noble's announcement did not conform to the require-ments of the District Council's bylaws and therefore hewas rejected as a candidateOn March 14, Bertram Construction Company wasawarded the contract to build a new city building inAlbany, Indiana Sterile Bertram testified that, in earlyMay, Noble came to the jobsite and asked him if he wasgoing to need help Bertram told Noble that he mightlater onThen, during the first week of June, Bertram had aconversation with Bramlett While both testified to aconversation on or about this date, Bertram said it tookplace at the jobsite whereas Bramlett testified that Ber-tram called him at home•a substantial but immaterialvariance Whichever, the subject matter concernedBramlett referring additional carpenter employees for useby Bertram on the projectWhile the District Council does not maintain an exclu-sive hiring hall, it does , keep an out-of-work list And,Bertram's master contract with the United Brotherhoodprovides that employers will seek qualified employeesfrom the local union in the area The District Council'scontract with the Muncie Contractors Association (ofwhich Bertram was a member) allows (or requires) con-tractors to hire an apprentice once three journeymen areemployedBertram asked Bramlett if there were any union mem-bers available who were qualified on pre-engineered steelconstruction According to both, Bramlett named fourindividuals including one Michael Franklin, an appren-tice, and three journeymen (one of whom apparently wasworking elsewhere) Bertram indicated an interest inFranklin, inasmuch as Franklin had worked for himbefore Then, according to Bertram, he asked Bramlett,"Who's this Charles Noble?" (In Bramlett's version, thequestion was phrased, "What about this Noble charac-ter") Bramlett answered "He's bad news, and don't f•with him" And, "He's trying to stir up troubleWhile admitting to having told Bertram that his assess-ment of Noble was "he's bad news," Bramlett denied therest of the statement attributed to him Bramlett contendsthat he meant that Noble was operating as a nonunioncontractor and understood that Noble was seeking tosubcontract from Bertram, though Bertram testifiedwithout contradiction that he generally does not subcon-tract such work 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing this conversation, Bertram hired Franklin towork on the building in question and did not furtherconsider NobleThe General Counsel argues that the statement byBramlett to Bertram coerced and restrained employees'rights to engage in protected activity, was an attempt tocause Bertram not to hire Noble because he had engagedin protected activity, and amounted to a failure to repre-sent an employee/member all in violation of Section8(b)(1)(A) and (2) of the ActB Anlaysis and Concluding Findings1 The allegations against the District CouncilAs noted above, no charge was filed and served on theDistrict Council alleging it had engaged in any unfairlabor practices Not until the second day of the hearingin this matter did the General Counsel move to amendthe complaint to allege that the District Council as an in-dependent entity violated the ActThis amendment was occasioned by the Respondent'scontention at the hearing that the District Council, andnot Local 1016, is the bargaining agent of employeemembers But given the findings herein such is not par-ticularly material, though it is clear that Local 1016through its business representative does represent em-ploee members and is represented on the District Coun-cil negotiating committeeWhile there is some question of the District Council'sstatus as a labor organization within the meaning of theAct, inasmuch as it does not appear to have employeemembers, this issue need not be decided I conclude that,as a separate entity, the District Council cannot be foundto have committed the unfair labor practices involved inthis matter because more than 6 months elapsed betweenthose events and any formalization of allegations againstitThe General Counsel seeks to finesse the 10(b) defenseby arguing that the District Council is the alter ego ofLocal 1016, hence filing against and service of a chargeon Local 1016 suffices to toll the limitation period Whilethere is clearly a close relationship between the two,they are just as clearly distinct•the District Councilbeing an administrative subdivision of the United Broth-erhood composed of three local unions in addition toLocal 1016 Further, the allegations are against the Dis-tict Council as a separate entity and not as Local 1016'salter egoI conclude that the District Council is not the alterego of Local 1016 and cannot be found to have commit-ted the unfair labor practices herein Nevertheless, theDistrict Council and its representatives clearly wereacting as agents on behalf of Local 1016 at all times inthis matter Carpenters Local 64 (Western Dry Wall), 204NLRB 590 (1973) Further, Bramlett was elected by theLocal 1016 membership to be a District Council businessrepresentative Accordingly, Local 1016 is responsiblefor the acts of Bramlett, specifically, as well as otheragents of the District Council acting in their representa-tive capacity2 The allegations against Local 1016While there are somewhat divergent accounts of somematerial facts, indisputably Noble wrote and distributed aletter critical of the Union's leadership, a fact which wasknown to Bramlett and Liggett In fact, Bramlett testi-fied that he assumed that some of Noble's statementswere aimed at him And Noble subsequently announcedhis intention to be a candidate , for business representa-tive In short, during the material time Noble engaged indissident activity as a member of Local 1016 and at-tempted to run against one of the incumbent businessrepresentatives (though not Bramlett) Such is protectedactivity E g, Plumbers Local 137 (Hames Construction),207 NLRB 359 (1973)Also undisputed is the fact that Sterile Bertram had aconversation with Bramlett in which, among otherthings, he asked about Noble as a potential employeeAnd Bramlett even admits that he told Bertram thatNoble is "bad news" At a minimun, such is an implicitsuggestion to the employer not to hire Noble Beyondthat, however, I credit Bertram's testimony that Bramlettfurther said, "He's trying to stir up trouble" and "don'tf• with him" Such is a clear attempt to cause Bertramnot to hire NobleIn addition to finding Bertram's demeanor generallymore positive than that of Bramlett, I further note thatBertram was an independent, even reluctant, witnesswith no apparent stake in the outcome of this matterGiven Noble's protected dissident activity followedshortly by Bramlett's statement to a potential employerthat he is "bad news," "is stirring up trouble," and "notto f• with him," I conclude that the General Counselmade out a prima facie case that Bramlett breached theUnion's duty of fair representation, restrained and co-erced employees' rights to engage in protected activity,and attempted to cause an employer not to hire Noblebecause Noble had engaged in protected activityThe Respondent argues that the General Counsel'sprima facie case has been rebutted by showing (a) Bram-lett's concern was not Noble's having engaged in dissi-dent activity but rather his doing business as a nonunioncontractor, and (b) under the manning provisions of thecollective-bargaining agreement, Bertram was entitled(or required) to hire an apprentice rather than anotherJourneyman, therefore whatever statement may havebeen made by Bramlett could not have affected Noble'semployment I reject these two contentionsThere is some evidence that Noble had engaged in theerection of pre-engineered steel buildings as a subcon-tractor without having signed a collective-bargainingagreement, and he continued to maintain membership inthe Iron Workers Union Both reasonably would invokethe ire of the Union's leadership Nevertheless I do notbelieve these factors were the basis of Bramlett's state-ment to BertramThere is no evidence that Bramlett reasonably thoughtNoble was seeking to subcontract from Bertram otherthan Bramlett's disputed testimony of what Bertram al-legedly said to himŠwhich I discredit I do not believeBertram told Bramlett that Noble was seeking to subcon-tract the work I believe Noble was seeking a job, as CARPENTERS LOCAL 1016 (BERTRAM CONSTRUCTION)543both he and Bertram testified 2 If, as I conclude, Noblewas seeking only to be an employee, there appears noreason that later Bertram would tell Bramlett that hewanted "to sub the work"Further, the Respondent brought forth no other evi-dence to suggest that Noble's alleged nonunion contract-ing was of particular concern at the time of theBertram/Bramlett talk The matter of membership in theIron Workers had come up when Noble announced hiscandidacy and he was given 30 days to withdraw Beforethat, it had been of no apparent concern I therefore donot believe Bramlett's assertionThe manning provision of the agreement allov:rs (or re-quires) an employer to use one apprentice after havinghired three journeymen At the time of the conversationbetween Bertram and Bramlett, Bertram had "three car-penters, one laborer and one operator" on the job Buthe was sending one carpenter and the laborer to anotherjob Thus his request to Bramlett was in the context ofneeding "another person to fill out the crew" Therefore,according to the contract, he was required to hire an-other journeyman, yet with Bramlett's blessing he hiredFranklin, admittedly an apprenticeIn addition to mentioning Franklin, Bramlett named asavailable two or three other members, all of whom werejourneymen Thus even if Bramlett thought Bertram al-ready had three journeymen he admittedly suggested theavailability of others Such does not make sense if theRespondent's apprenticeship argument is credited I con-clude that the apprenticeship contention is an after-the-fact assertion to disguise Bramlett's true meaningFinally, presumptively at least Noble was a morequalified employee on this work than Franklin inasmuchas Noble was a journeyman and Franklin still an appren-tice There is no evidence to the contrary Thus Bram-lett's disparaging reference to Noble must have related tomatters beyond the scope of Noble's work ability or mat-ters of legitimate concern to the Respondent According-ly, I must conclude that the Respondent's rebuttal of theGeneral Counsel's prima facie case is unpersuasive andshould be rejectedWhere, as here, the employee referral system is nonex-clusive, failure to refer an individual for reasons pro-scribed by the Act is a breach of the union's duty of fairrepresentation in violation of Section 8(b)(1)(A) Plumb-ers Local 13 (Mechanical Contractors of Rochester), 212NLRB 477 (1974) But, in such a case, an 8(b)(2) viola-tion is made out only if there is actual evidence of an at-tempt to cause the employer not to hire the individualE g, Crouse Nuclear Energy Services, 240 NLRB 390(1979) I find the statement "don't f• with him" is evi-dence of such an attempt I conclude that, throughBramlett, the Respondent violated Section 8(b)(1)(A) and(2) of the Act2 Richard Thornberry, a Delaware County commissioner (in whichAlbany is located), happened to be present when Noble approached Bertram in May He testified there was no reference to subcontracting, thuscorroborating Bertram and NobleIII THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the representation of employees in an in-dustry affecting interstate commerce by Local 1016,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof within themeaning of Section 2(6) and (7) of the ActIV THE REMEDYHaving concluded that the Respondent violated Sec-tion 8(b)(1)(A) and (2) in connection with CharlesNoble's potential employment with Bertram Construc-tion Company in June 1983, I shall recommend that itcease and desist from engaging in such activity and makewhole Noble for any loss of wages and other rights andbenefits he may have suffered as a result of the Respond-ent's action Although it is unknown whether Noblewould have been hired by Bertram absent the Respond-ent's acts in this matter, for purposes of remedy it mustbe assumed that he would have been hired instead ofFranklin and would have worked those hours thatFranklin did work Therefore, for purposes of backpay itis ordered that the Respondent make whole Noble in anamount equal to the hourly pay rate that he would havereceived for those hours worked by Franklin on theAlbany City Hall project under the formula set forth inF W Woolworth Co, 90 NLRB 289 (1950), with interestas provided for in Florida Steel Corp, 231 NLRB 651(1977) 3On these findings of fact and conclusions of law andon the entire record, I issue the following4ORDERThe Respondent, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, Local Union No1016, its officers, agents, and representatives, shall1 Cease and desist from(a)Restraining and coercing employees in the exerciseof the rights guaranteed them by Section 7 of the Actwhich includes the right to run for union office and toissue and distribute dissident literature(b)Failing to represent members in connection withjob referrals(c)Causing or attempting to cause employers to dis-criminate against employees because they have engagedin activity protected by Section 7 of the Act(d)In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act 53 See generally his Plumbing Co, 138 NLRB 716 (1962)4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes5 The acts of Respondent in this matter are not sufficient to suggest aproclivity to violate the Act -Therefore the narrow injunctive reliefseems appropriate See Hickmott Foods, 242 NLRB 1357 (1979) 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make whole Charles Noble for any loss of wagesor other rights and benefits he may have suffered in ac-cordance with the formula set forth in the remedy sec-tion above(b)Post at its office copies of the attached noticemarked "Appendix "6 Copies of the notice, on formsprovided by the Regional Director for Region 25, after6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationat Labor Relations Boardbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al(c)Furnish to the Regional Director sufficient signedcopies of the attached notice for posting at the premisesand projects of Bertram Construction Company, if it iswilling(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply